ORDER

PER CURIAM.
AND NOW, this 4th day of December, 2012, upon consideration of the report and recommendation filed by the Honorable Benjamin Lerner, Senior Judge of the Court of Common Pleas of Philadelphia County, it is hereby ORDERED that Judge Lerner shall evaluate the effects of the new fee schedule adopted by the First Judicial District on February 22, 2012 and the attendant administrative protocols. Judge Lerner is directed to examine, inter alia, the adequacy of the amount of pay set forth in the new fee schedule, as well as the question of whether there are sufficient qualified attorneys on the Philadelphia capital trial appointment list. Judge Lerner shall submit his report providing this update six months after the date of this order.
*640Upon submission of Judge Lerner’s updated report and recommendation, the Court will determine if further action is required.
The “Application to Intervene” filed by-Gary S. Server, Esquire, is DISMISSED.
Jurisdiction is retained.